DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received 07/29/2022.  No Claims have been canceled. Claims 1, 4, 8, 16 and 19-20 have been amended.  Claims 5-7 and 9-15 have been withdrawn.  No new claims have been added.  Therefore, claims 1-4 and 8 and 16-20 are pending and addressed below.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues under step 2A prong 1, the previous Office action assets that the claimed limitations are directed toward an abstract idea which is not the proper test for prima facia test and therefore does not properly analyze the claim limitations for non-statutory subject matter.  Prima facia case requires determining whether the claim limitations recite an abstract idea.  The examiner respectfully disagrees.  Applicant is using syntax rather that substantial arguments as to why the analysis that the claim limitations under step 2A recite are directed toward abstract subject matter.  The limitations 1) capture images of an item, 2) generate image data associated with the item 3) capture other images of the eyes of user 4) generate other image data of the eyes of the user 5) process images to identify eyes of user and movement of eyes over time 6) determine whether user focused on the item 7) determine action performed by user regarding the item 8) determine action based on user focused on the item and attribute of the action 9) adjust information associated with next user interaction 10) provide to user the adjusted information.  The claims recite and are directed toward marketing activity.  This is a subcategory if the abstract category of methods of organizing human activity.  The rejection is maintained.
In the remarks applicant argues that the claimed subject matter recites processes that the human mind is not capable of performing.  Specifically applicant argues that the human mind cannot capture images with sensors, generate image data, process image data, and generate eye-tracking data without physical items.   The examiner respectfully disagrees.  The physical features (i.e. sensors) merely perform processes the human mind is capable of performing.  For example a sales person observing a customer is capable of observing/capturing the item and based on that observation is capable of remembering the image of the item, the sales person is capable of observing whether a customer is looking or focused on the item and analyzing based on the observed item and the customer focus and interaction with the item to determine an action performed by the user and adjust information associated with the user.  Applicant’s argument is not persuasive. The sensor is simply automating a sales person eyes and analysis capability.  The rejection is maintained.
In the remarks applicant argues that the analysis of claims 1, 16 and 20 where the analysis included the focus of the invention in light of the specification is improper. As prong 1 analysis should be based on the claim language and not the specification.  The examiner disagrees with the premise of applicant’s argument.  The specification is a tool which allow the courts and examiner’s to interpret the claim language.  For example in Tranxition, Inc. v. Lenovo (United States) Inc., 2016 WL 6775967 (Fed. Cir., 2016) (non-precedential).  The Federal Circuit held that this claim was abstract because it was not directed to a technological improvement. Tranxition argued that the claim is directed to “transitioning” settings from one computer to another, which is a specific software-based solution to a computer-based problem. However, relying on the specification, the Federal Circuit found that the patent is directed to solving the problems arising out of “migration” that is performed manually, and not to improving computer functionality.  In Visual Interactive Phone Concepts, Inc. v. United States Cellular Corp., 2016 WL 4265750 (N.D. Ill. Nov. 16, 2016),  The court supported its finding of patent-ineligibility based on broad definitions of the term “videophone” in the patent specification and claims. (“Claim 1, for example, states that the videophone comprises components including “a video screen” and “a memory chip,” and describes the videophone as “a single integrated device that includes a general purpose computer and a telephone.” In addition, the specification states that “[t]he present invention defines a video phone to be any device having the capabilities to receive video/voice and/or video text as its primary function…”) The court found that, when explaining the prior art in the specification, the applicant described the videophone as consisting of commonly known devices. Interpreting the video phone as generic, the court concluded that the claim does not relate to improvements in videophone technology, but rather to functionality of an interactive mailbox, such as collecting and displaying available mailbox information.  These two cases are in contrast with recent Federal Circuit cases, in which the claims were found to be patent-eligible, specifically with reference to the specification. In Amdocs, for example, the Federal Circuit construed claims directed to collecting network data to include a distributed architecture, and found them eligible under section 101 based on various advantages over the prior art’s centralized architecture described in the specification. Amdocs (Israel) Limited, v. Openet Telecom, Inc., 2016 WL 6440387 (Fed. Cir., 2016). In Enfish, the Federal Circuit found that claims involving a referential table were not directed to an abstract idea because the specification describes the associated improvements to computer functionality.  Enfish, LLC v. Microsoft Corporation, 822 F.3d 1327 (Fed. Cir., 2016).  Accordingly the consideration of the claim language is valid when analyzing the step 2A prong 1, prong 2 and step 2B is proper.  Applicant’s argument is not persuasive. 
In the remarks applicant argues that under step 2A prong 2 the amended claims are patent eligible.  Applicant recites the limitations a practical application of the invention solving a particular technical problem.  Applicant argues that the item observed by the user being displayed on a device where the length of time the item displayed may not correspond to an amount of time that the user considered the item, adjusting future interactions with a user based on length of time item was displayed to the user. The adjusting of future interactions with a user based on length of time that the item was displayed to the user may result in inefficient, incorrect, ineffective and inaccurate adjustments reduce the efficacy of the future interactions and consumes resources such as computing resource.  The examiner respectfully disagrees with the premise of applicant’s argument.  Applicant does not link how observing using technology user focus and interaction on an item and adjusting information on an item has any impact or influence on reducing the efficacy of the future interactions and consumes resources such as computing resource.  With respect to the argument that the adjusting of future interactions with a user based on length of time that the item was displayed to the user may result in inefficient, incorrect, ineffective and inaccurate adjustments reduce the efficacy of the future interactions and consumes resources such as computing resource.  Applicant is arguing limitations not claimed.  The “adjust” limitation does not adjust future interactions, but rather adjust information associated with user interactions.  The rejection is maintained.
In the remarks applicant argues that the tracking of eye focus to adjust interactions with the user.  Applicant argues that the determination whether user focused on the item the system may determine the amount of time the user considers the item.  Applicant argues that this process increases the efficacy of the next interaction and conserves resources.  This is a repeat of arguments above.  See response above.  The rejection is maintained.
In the remarks applicant argues that the claimed subject matter provides a solution to a problem rooted in technology, by determining whether a user is focused on an item before an action and whether the user understood the item and took action, and adjusting future interactions solving a technical computer-centric problem.  The examiner respectfully disagrees with the premise of applicant’s argument.  The “adjusting future interactions” argument as stated above is not in the claim limitations.  What is adjusted is information.  Furthermore, the applicant has not identified the “computer centric problem” that determining user focus and interactions with an item in order to adjust information solves any problem rooted in compute technology.  Applicant’s argument is not persuasive. 
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below


Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 8 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In reference to Claims 1-4; Claims 16-19 and 20:
Independent claim 1, independent claim 17 and independent claims 20 recite the limitation “generate, with the first set of image sensors and based on the captured images, image data associated with the item...generate, with the second set of image sensors and based on the other captured images, other image data of the eyes of the user” which is new matter.  The specification has support for sensors capturing data but there is no support for the limitations “generate with ...image sensors and based on other captured images other image data of the eyes of the user”.  The specification has possession of in para 0062 “As another example, a user (e.g., a customer) may wear a user input system (e.g., smart glasses and/or the like) and observe an item while the user input system captures images of the item and generates image data... The user input system may use eye-tracking technology to track the eye movements of the user while the user is viewing items and may generate eye-tracking data based on the eye movements.”; para 0069 “For example, the user device may be a wearable device (e.g., smart glasses) including one or more image sensors for capturing images and/or video of a field of view of the user and generating image data” ; para 0070 “In some embodiments, the user device may include one or more image sensors (e.g., camera sensors and/or the like) for capturing images and/or video of the eyes of the user and providing eye-tracking data. For example, the user device may be a wearable device (e.g., smart glasses) including one or more images sensors for capturing images and/or video of the eyes of the user and generating eye-tracking data.”; para 0072 “the eye-tracking data may be image data of the eyes of the user, and a system (e.g., similar to one or more of the systems described herein with respect to Figure 1) may receive the image data of the eyes of the user and may process the image data to identify the eyes of the user in the image data and movements of the eyes over a period of time. For example, the system may use one or more image processing techniques to locate and/or identify the eyes of the user and determine movement of the eyes over time.”; para 0073 “Additionally, or alternatively, the user device may process image data of the eyes of the user to identify the eyes of the user in the image data and movements of the eyes over time and generate the eye-tracking data. For example, the user device may track the eyes of the user over time to generate the eye-tracking data and provide the eye-tracking data to the system.”; para 0095 “For example, the user device may capture and/or generate the image data associated with the item, capture and/or generate the eye-tracking data associated with eye movements of the user while the user is viewing the item, perform one or more of the other steps of process flow 200, and provide, to the user and during the next interaction, the adjusted information”.  Please note that the specification has possession that system, user devices generate image data but the sensors do not.  The sensors of the specification has possession of the sensors capturing data and not “generate... and based on the captured images, image data associated with the item. Claims 2-5 and 7-8 depend upon claim 1 and Claims 17-19 depend upon claim 16 and therefore contain the same deficiency as discussed above with respect to independent claims 1 and 16.  According claims 1-5, 7-8 and 16-20 are rejected under 35 USC 112(a). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 16-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-4 and 8:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in System Claim 1 and the dependent claims. Such systems fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 1 recites a functions to 1) capture images of an item, 2) generate image data associated with the item 3) capture other images of the eyes of user 4) generate other image data of the eyes of the user 5) process images to identify eyes of user and movement of eyes over time 6) determine whether user focused on the item 7) determine action performed by user regarding the item 8) determine action based on user focused on the item and attribute of the action 9) adjust information associated with next user interaction 10) provide to user the adjusted information..  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer system and a generic user device to output the result of the analysis. That is, other than reciting a computing system to perform generic functions and a user device to output the results of the analysis, nothing in the claim element precludes the step from practically being performed in the mind.   The functions that can easily be performed in the human mind as mental processes include receiving image data, eye tracking data and outcome data mimic human thought processes of observation.  The functions determine whether user focused on item and whether user understood item or took action regarding item mimics mental processes of observation and evaluation.  The function adjust information associated with next interaction with the user mimics mental processes of observation and memory.  The providing adjusted information function is directed toward communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter recite and is directed toward receiving, analyzing commercial related data in order to output a result of the analysis of user understanding or interaction/behavior which a market item.  The determination that the focus of the invention is directed toward collecting and analyzing user data to determine user interaction of market item is determine in light of the specification.  Such concepts can be found in the abstract category of commercial interactions and marketing.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to 1) capture images of an item- data collection- insignificant extra solution activity, 2) generate image data associated with the item- data manipulation  3) capture other images of the eyes of user - data collection- insignificant extra solution activity 4) generate other image data of the eyes of the user- data manipulation 5) process images to identify eyes of user and movement of eyes over time – analyzing customer behavior – common business practice 6) determine whether user focused on the item – analyzing customer behavior – common business practice 7) determine action performed by user regarding the item – analyzing customer behavior – common business practice 8) determine action based on user focused on the item and attribute of the action – analyzing customer behavior – common business practice 9) adjust information associated with next user interaction – a common business practice 10) provide to user the adjusted information –insignificant extra solution activity of outputting result of human behavior analysis- a common business practice.   The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination, Limitations 1-2, 3-4 and 5 are directed toward gathering and analyzing data that is used to identify user behavior  –a common business practice of analyzing human behavior  The combination of limitations 1-5, 6-8 and 9 are directed toward gathering, analyzing data, identifying and determining user behavior which is used to adjust product/item information to present to the user - a common business practice of collecting and analyzing user behavior in order to adjust product information to the user. In addition, when the claims are taken as a whole, as an ordered combination, the combination of limitations 1-10 are directed toward collecting, analyzing user behavior data, adjust product/item information and outputting the result  (see Electric Power Group) –a common business practice of analyzing human behavior related to product interest and adjusting product information that is presented to the user.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.  Accordingly, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of collecting, analyzing human behavior and outputting the result which is a process directed toward a business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to analyze human behavior and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a system comprising a first and second set of image sensors to collect data, at least one non-transitory storage device, at least one processing device to generate image data, determine user behavior, adjust data to present to user and provide result of analysis–is purely functional and generic. Nearly every computer system will include a “non-transitory storage device” and “processing device” capable of performing the basic functions required by the system claim . .The sensors are recited at a high level of generality performing in their ordinary capacity to capture and generate image data . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.  Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer functions to receive data, to analyze data receive and output results and to use the outputted results to analyze data to determine a user action attribute and transmit the result to a user device to provide the result ----are some of the most basic functions of a computer. The limitation “provide to the user the ...information” is so broad that this can be performed by any technical means.  For example, the system transmits the result of the analysis to the user device which is provided on a display screen of the device or simply in a message.   The “cause” function lacks disclosure of a technical process to technique.   All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming").  None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification in para 0012, para 0079-0080 discloses that the processing device determines a characteristic based on human behavior and causes the user device to display, a message, a notification, an email, an alert or the like to provide the information.   As discussed above the specification is silent as to disclosure of a technical process.  With respect to the system the specification discloses that the storage device can be any suitable computer readable medium and one of any known processor capable of performing the functions of the inventive concept (see para 0041, para 0043, para 0047-0051).   With respect to the image sensors the specification discloses the sensors as one or more image sensors (para 0047) could be camera sensors such as found in wearable devices, camera sensors (para 0069-0073) which capture data without any details of technical implementation.   
CA 2815944 C by Davis et al; US Pub No. 2021/0117048 A1 by Grieves et al; US Pub No. 2021/0072924 A1 by Wiemer et al; US Patent No. 11,003839 B1 by Hatch
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-4 and 8 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward determining characteristics of the item of image data, determine a characteristic of the characteristic of an item a user focused and adjust information to include another item having the characteristic on which user focused- analyzing human behavior based on data collected- a common business practice in commercial activity and marketing.  Dependent claim 3 is directed toward determine amount of time user gazed at an item and determine time satisfying a threshold of the user focus of item- analyzing human behavior based on data collected- a common business practice in commercial activity and marketing.  Dependent claim 4 is directed toward receiving data from one a plurality of device sources – well known and understood technology.  Dependent claim 8 is directed toward user proving incorrect input, determines user focused on item, determine amount of time user focused on input field, determine based on user focus of input field satisfies threshold, adjusting information associated with user interaction and adjusting instructions for completing input field and providing to user adjusted data to provide instructions- a common business practice of using customer behavior to provide instructions.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-4 and 8 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  
In reference to Claims 16-19:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a computer program product, as in independent Claim 16 and the dependent claims. Such computer program products fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Manufacture claim 16 instructions corresponds to the functions of system claim 1.  Therefore, claim 16 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and methods of organizing human activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Manufacture claim 16 instructions corresponds to the functions system claim 1.  Therefore, claim 16 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a computer program product comprising a non-transitory computer-readable medium comprising code/instructions–is purely functional and generic. Nearly every computer program product comprising a non-transitory computer-readable medium code will cause an apparatus to perform basic computer functions as stated in the (receive, determine, adjust and provide/output)  - The sensors are recited at a high level of generality performing in their ordinary capacity to capture and generate image data . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.  Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer functions to receive data, to analyze data receive and output results and to use the outputted results to analyze data to determine a user action attribute and transmit the result to a user device to provide the result ----are some of the most basic functions of a computer. The limitation “cause the user device to provide to the user the ...information” is so broad that this can be performed by any technical means.  For example, the system transmits the result of the analysis to the user device which is provided on a display screen of the device or simply in a message.   The “cause” function lacks disclosure of a technical process to technique.   All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming").  None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification in para 0012, para 0079-0080 discloses that the processing device determines a characteristic based on human behavior and causes the user device to display, a message, a notification, an email, an alert or the like to provide the information.   As discussed above the specification is silent as to disclosure of a technical process.  With respect to the system the specification discloses that the storage device can be any suitable computer readable medium and one of any known processor capable of performing the functions of the inventive concept (see para 0041, para 0043, para 0047-0051).   With respect to the image sensors the specification discloses the sensors as one or more image sensors (para 0047) could be camera sensors such as found in wearable devices, camera sensors (para 0069-0073) which capture data without any details of technical implementation.   
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
CA 2815944 C by Davis et al; US Pub No. 2021/0117048 A1 by Grieves et al; US Pub No. 2021/0072924 A1 by Wiemer et al; US Patent No. 11,003839 B1 by Hatch
The specification in para 0012, para 0079-0080 discloses that the processing device determines a characteristic based on human behavior and causes the user device to display, a message, a notification, an email, an alert or the like to provide the information.   As discussed above the specification is silent as to disclosure of a technical process.  With respect to the computer program product, the specification discloses that the storage device can be any suitable computer readable medium and one of any known processor capable of performing the functions of the inventive concept (see para 0043, para 0051, para 0056, para 0099).  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  Manufacture claim 16 instructions corresponds to system functions of claim 1.  Therefore, claim 16 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 17-19 these dependent claim have also been reviewed with the same analysis as independent claim 16.  Dependent claim 17 is directed toward determining characteristics of the item of image data, determine a characteristic of the characteristic of an item a user focused and adjust information to include another item having the characteristic on which user focused- analyzing human behavior based on data collected- a common business practice in commercial activity and marketing.  Dependent claim 18 is directed toward determine amount of time user gazed at an item and determine time satisfying a threshold of the user focus of item- analyzing human behavior based on data collected- a common business practice in commercial activity and marketing.  Dependent claim 19 is directed toward receiving data from one a plurality of device sources – well known and understood technology.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 16. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 17-19 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  
In reference to claim 20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 20 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Method claim 20 steps corresponds to the functions of system claim 1.  Therefore, claim 20 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and methods of organizing human activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Method claim 20 steps corresponds to the functions system claim 1.  Therefore, claim 20 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include the source of the data received and sensors.  However, except for the recitation of the sensor functions none of the steps are tied to any machine and the claim language is so broad as to encompass mental and manual processes without any interaction with a device or apparatus to perform the steps claimed.  The sensors are recited at a high level of generality performing in their ordinary capacity to capture and generate image data . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.  Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer functions to receive data, to analyze data receive and output results and to use the outputted results to analyze data to determine a user action attribute and transmit the result to a user device to provide the result ----are some of the most basic functions of a computer. The limitation “cause the user device to provide to the user the ...information” is so broad that this can be performed by any technical means.  For example, the system transmits the result of the analysis to the user device which is provided on a display screen of the device or simply in a message.   The “cause” function lacks disclosure of a technical process to technique.   All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming").  None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
As discussed above the specification and claims are silent as to disclosure of a technical process.   With respect to the image sensors the specification discloses the sensors as one or more image sensors (para 0047) could be camera sensors such as found in wearable devices, camera sensors (para 0069-0073) which capture data without any details of technical implementation.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,546,204 B1 by Kumar et al ((Kumar), a in view of US Patent No. 11,269,406 B1 by Sztuk et al (Sztuk) and further in view of US Pub. No. 2020/0167001 A1 by Tirm et al. (Trim)
In reference to Claim 1:
Kumar teaches:
A system for tracking user eye focus for adjusting interactions with a user ((Kumar) in at least Abstract; FIG. 1-2), the system
comprising:
a first set of image sensors oriented in a first direction toward a field of view of a user ((Kumar) in at least Col 6 lines 56-Col 7 lines 1-18, Col 11 lines 31-34, Col 13 lines 55-58, Col 16 lines 58-63);
a second set of image sensors oriented in a second direction toward eyes of the user ((Kumar) in at least Col 6 lines 56-Col 7 lines 1-34, Col 11 lines 31-34,;
at least one non-transitory storage device((Kumar) in at least Col 12 lines 28-56, Col 14 lines 19-36); and
at least one processing device coupled to the first set of image sensors, the second set of image sensors, and the at least one non-transitory storage device ((Kumar) in at least Col 10 lines 6-37, Col 11 lines 31-34, Col 12 lines 28-56, wherein the at least one processing device is configured to:
capture with the first set of sensors, images of an item ((Kumar) in at least Col 6 lines 62-Col 7 lines 1-5, Col 11 lines 39-43, Col 14 lines 53-61);
generate, ... and based on the captured images, image data associated with the item((Kumar) in at least FIG. 6; Col 2 lines 1-15, Col 7 lines 19-24, Col 16 lines 58-Col 17 lines 1-9);
capture with the second set of sensors, and other images of the eyes of the user while the user is viewing the item ((Kumar) in at least Col 6 lines 62-Col 7 lines 1-11, Col 11 lines 22-67, Col 14 lines 53-61, Col 15 lines 55-Col 16 lines 1-28);...
determine, based on the eye-tracking data, whether the user focused on the item ((Kumar) in at least FIG. 6; Col 1 lines 58-Col 2 lines 1-21, Col 7 lines 19-46, Col 9 lines 1-15);
determine an action, performed by the user, regarding the item ((Kumar) in at least Col 1 lines 58-Col 2 lines 1-21, Col 7 lines 35-46, Col 9 lines 1-15);
determine, based on the action and based on whether the user focused on the item, an attribute of the action by determining at least one of:
whether the user understood the item; 
or
whether the user took the action regarding the item impulsively ((Kumar) in at least Col 2 lines 3-21, Col 6 lines 56-Col 7 lines 1-62);
adjust, based on the attribute of the action, information associated with a next interaction with the user ((Kumar) in at least Col 15 lines 4-55); and
provide, to the user and during the next interaction, the adjusted information ((Kumar) in at least Col 15 lines 4-55).
Kumar does not explicitly teach:
generate, with the first set of image sensors, and based on the captured images, image data associated with the item;
generate, based on the movements of the eyes over time eye-tracking data;
Sztuk teaches:
generate, with the first set of image sensors, and based on the captured images, image data associated with the item ((Sztuk) in at least Col 4 lines 57-Col 5 lines 1-9);
Both Kumar and Sztuk are directed toward using sensors to collect images.  Sztuk teaches the motivation of the sensors generating images based on captured images where the generated image corresponds to a first and second view in order to calculated gaze information.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the sensor/camera functions of Kumar to include the generation of images by sensors of Sztuk since Sztuk teaches the motivation of the sensors generating images based on captured images where the generated image corresponds to a first and second view in order to calculated gaze information.
Tirm teaches:
generate, based on the movements of the eyes over time eye-tracking data ((Tirm) in at least Abstract; para 0003-0005, para 0026);
Both Kumar and Trim are directed toward analyzing eye movement data collected by sensors.   Trim teaches the motivation of determining the time period of eye focus of a user being directed toward a display in order to a specified function of a device based on the analysis of user eye movement.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the information used to analyze user behavior of Kumar to include time period of user eye focus of Trim since Trim teaches the motivation of determining the time period of eye focus of a user being directed toward a display in order to a specified function of a device based on the analysis of user eye movement.
In reference to Claim 2:
The combination of Kumar, Sztuk and Trim discloses the limitations of independent claim 1.  Kumar further discloses the limitations of dependent claim 2:
(Original) The system of claim 1 (see rejection of claim 1 above), wherein the at least one processing device is further configured to:
determine, based on the image data, characteristics of the item ((Kumar) in at least Col 2 lines 13-21, Col 5 lines 50-67);
when determining whether the user focused on the item, determine a characteristic, of the characteristics of the item, on which the user focused ((Kumar) in at least Col 2 lines 13-21, Col 5 lines 50-67, Col 6 lines 39-55); and
when adjusting the information associated with the next interaction with the user, adjust the information to include another item having the characteristic on which the user focused ((Kumar) in at least Col 2 lines 32-37, Col 5 lines 50-Col 6 lines 1-31, Col 8 lines 33-50.)
In reference to Claim 4:
The combination of Kumar, Sztuk and Trim discloses the limitations of independent claim 1.  Kumar further discloses the limitations of dependent claim 4:
(Currently Amended) The system of claim 1, wherein the at least one processing device 1s configured to determine the action based on  the outcome data (see rejection of claim 1 above)from at least one of:
a point of sale system; or
a data structure comprising information regarding resource distributions associated with the user. ((Kumar) in at least FIG. 3; Col 2 lines 3-21, Col 6 lines 56-Col 7 lines 1-62, Col 15 lines 4-55)
In reference to Claim 16:
The combination of Kumar, Sztuk and Trim discloses the limitations of independent claim 16.  
The computer program product of claim 16 instructions correspond to the functions of system claim 1.  Therefore, claim 16 has been analyzed and rejected as previously discussed with respect to claim 1. 
In reference to Claim 17:
The combination of Kumar, Sztuk and Trim discloses the limitations of independent claim 16.  Kumar further discloses the limitations of dependent claim 17:
The computer program product of claim 17 instructions correspond to the functions of system claim 2.  Therefore, claim 17 has been analyzed and rejected as previously discussed with respect to claim 2. 
In reference to Claim 19:
The combination of Kumar, Sztuk and Trim discloses the limitations of independent claim 16.  Kumar further discloses the limitations of dependent claim 19:
The computer program product of claim 19 instructions correspond to the functions of system claim 4.  Therefore, claim 19 has been analyzed and rejected as previously discussed with respect to claim 4. 
In reference to Claim 20:
The combination of Kumar, Sztuk and Trim discloses the limitations of independent claim 1.  
The steps of method claim 20 correspond to the functions of system claim 1.  Therefore, claim 20 has been analyzed and rejected as previously discussed with respect to claim 1. 
Claim 3 of claim 1 above, Claim 18 of claim 16 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,546,204 B1 by Kumar et al (Kumar), in view of US Patent No. 11,269,406 B1 by Sztuk et al (Sztuk) in view of US Pub. No. 2020/0167001 A1 by Tirm et al. (Trim) and further in view of US Patent No. 10,845,595 B1 by Sohn et al. (Sohn)
In reference to Claim 3:
The combination of Kumar, Sztuk and Trim discloses the limitations of independent claim 1.  Kumar further discloses the limitations of dependent claim 3:
(Original) The system of claim 1, wherein the at least one processing device  is configured to, when determining whether the user focused on the item (see rejection of claim 1 above):
determine an amount of time that a gaze of the user is directed to the item ((Kumar) in at least Col 16 lines 11-28; and
Kumar does not explicitly teach:
determine, based on the amount of time satisfying a threshold, that the user focused on the item.
Sohn teaches:
determine, based on the amount of time satisfying a threshold, that the user focused on the item.((Sohn) in at least FIG. 2; Col 5 lines 17-46, Col 8 lines 57-Col 9 lines 1-9, Col 17 lines 14-56)
Both Kumar and Sohn are directed toward processes for tracking user eye movement over time in order to determine user point of interest.  Sohn teaches the motivation of applying a time threshold for detecting a user looks at a same location in order to determine users eye fixed on a particular point.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the details of time as it relates to the focus of the user of an item over time to detect user interest of Kumar to include a time threshold parameter as taught by Sohn since  Sohn teaches the motivation of applying a time threshold for detecting a user looks at a same location in order to determine users eye fixed on a particular point.
In reference to Claim 18:
The combination of Kumar, Sztuk and Trim discloses the limitations of independent claim 16.  Kumar further discloses the limitations of dependent claim 18:
The computer program product of claim 18 instructions correspond to the functions of system claim 3.  Therefore, claim 18 has been analyzed and rejected as previously discussed with respect to claim 3. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,546,204 B1 by Kumar et al ((Kumar) in view of US Patent No. 11,269,406 B1 by Sztuk et al (Sztuk) in view of US Pub. No. 2020/0167001 A1 by Tirm et al. (Trim) as applied to claim 1 above, and further in view of US Pub No. 2017/0123492 A1 by Marggaff et al. (Marggaff)
In reference to Claim 8:
The combination of Kumar, Sztuk and Trim discloses the limitations of independent claim 1.  Kumar further discloses the limitations of dependent claim 8:
(Currently Amended) The system of claim 1 (see rejection of claim 1 above), ...
wherein the at least one processing device (see rejection of claim 1 above) is configured to:
when determining whether the user focused on the item ((Kumar) in at least FIG. 6; Col 1 lines 58-Col 2 lines 1-21, Col 7 lines 19-46, Col 9 lines 1-15):...
when adjusting the information associated with the next interaction with the user, adjust instructions for completing the input field; and
Kumar does not explicitly teach:
wherein the item is an input field of a form;
wherein the action, performed by the user, regarding the item comprises the user providing incorrect information in the input field; and
determine an amount of time that a gaze of the user is directed to the input field; and
determine, based on the amount of time satisfying a threshold, that the user focused on the input field;
when providing, to the user and during the next interaction, the adjusted information, provide the adjusted instructions for completing the input field.
Marggraff teaches:
wherein the item is an input field of a form ((Marggraff) in at least FIG. 12B; para 0177, para 0196-0197, para 0231);
wherein the action, performed by the user, regarding the item comprises the user providing incorrect information in the input field ((Marggraff) in at least para 0163, para 0204, para 0426, para 0444, para 0456, para 0650); and
determine an amount of time that a gaze of the user is directed to the input field ((Marggraff) in at least para 0387, para 0405, para 0438, para 0440); and
determine, based on the amount of time satisfying a threshold, that the user focused on the input field ((Marggraff) in at least para 0387, para 0405, para 0438, para 0440);
when providing, to the user and during the next interaction, the adjusted information, provide the adjusted instructions for completing the input field ((Marggraff) in at least para 0038, para 0122).
Both Kumar and Marggraff are directed toward monitoring the analyzing eye movement of objects including physical/virtual objects.  Marggraff teaches the motivation of applying eye movement detection in input field technology in order to accurately use eyes to type into data fields information related to user interest in a commercial endeavor.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to the eye movement analysis technology to include visual typing of data fields of Marggraff since Marggraff teaches the motivation of applying eye movement detection in input field technology in order to accurately use eyes to type into data fields information related to user interest in a commercial endeavor.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pub No. 2021/0183343 A1 by Beith et al. NPL articles “Neuromarketing and Visual Attention Study Using Eye Tracking Techniques” by Ungureanu et al and “A Review and Analysis of Eye-Gaze Estimation Systems, Algorithms and Performance Evaluation Methods in Consumer Platforms” by Kar eta al provide additional elements that the use of eye tracking is known technology applied in business analysis of consumers. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697